Citation Nr: 0535115	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for duodenal ulcer and 
subtotal gastrectomy (ulcer condition).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to September 
1953, including combat service in the Korean Conflict.  His 
decorations include the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the RO.  

The issue of service connection for a gastrointestinal 
condition is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an April 1965 rating decision, the RO denied the 
veteran's original claim of service connection for a stomach 
ulcer; in the same month, the RO notified the veteran of its 
decision and of his appellate rights; the veteran did not 
appeal and the decision became final.  

2.  The evidence added to the record since the April 1965 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an ulcer condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation, but finds that, 
given the favorable action taken hereinbelow, no discussion 
of the VCAA at this point is required.  


II.	Application to reopen claim of entitlement to service 
connection for
duodenal ulcer and subtotal gastrectomy. 

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence associated with the claims folder since April 
1965 includes an August 1965 VA hospital summary detailing 
the veteran's subtotal gastrectomy with anterior 
gastrojejunostomy, additional VA and private treatment 
records, a January 2001 VA examination, and lay statements of 
the veteran and his representative in connection with his 
claim.  

Of particular significance are the August 1965 VA records and 
the January 2001 VA examination indicating that the veteran 
currently has an ulcer condition and indicating that he has 
had this chronic condition going back well before 1965.  

In addition, statements provided by the veteran indicate that 
the veteran's condition may have begun in service with 
complaints of upset stomach.  He indicated that he has had 
gastric problems since that time.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
April 1965 rating decision that denied service connection for 
a stomach ulcer and, when considered with previous evidence 
of record relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the claim of service connection for an 
ulcer condition is reopened.  



ORDER

As new and material evidence has been presented to reopen the 
claim of entitlement to service connection for duodenal ulcer 
and subtotal gastrectomy, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the veteran's claims file contains VA records 
indicating treatment for gastric and stomach problems dating 
back to 1956.  

In addition, treatment records dated in 1965 indicate that 
the veteran was treated at that time for chronic, long-
standing duodenal ulcer and complained at that time that he 
had had digestive trouble since 1953, dating back in time to 
when he was in the service.  

Other records dated in 1965 indicated that the veteran had 
recurrent symptoms of ulcer disease for 11 years prior to 
that date (or sometime in 1954), shortly after service.  

Statements of the veteran contained in the record also 
indicate that he went on sick call several times in service 
for upset stomach.  

In this regard, the Board notes that the veteran is competent 
to report that he has experienced a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim in 
order to determine whether his ulcer condition had its onset 
in service.  

Pursuant to VCAA, such an examination is required to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).  

In this regard, the Board notes that the veteran has been 
awarded the Combat Infantryman Badge.  This indicates that 
the veteran engaged in combat operations while in the 
service.  

With respect to the veteran's complaints of stomach trouble 
in service, the RO should, as appropriate, consider the 
application of 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) 
when adjudicating this claim.  See also Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  

Here, the Board notes that the veteran has recently sought 
treatment at the Allentown, Pennsylvania, VA Medical Center.  
The RO should therefore update all records from this facility 
dated since November 2004.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, that 
have treated him since service for his 
foot and ankle condition.  This should 
specifically include any records of 
treatment at the Allentown, Pennsylvania, 
VA Medical Center, dated from November 
2004 to the present.  The veteran should 
also be notified that he may request lay 
statements from persons with personal 
knowledge regarding his stomach condition 
in service or shortly thereafter.  The 
aid of the veteran in securing relevant 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and likely etiology of 
the claimed ulcer condition.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
an ulcer condition, the diagnosis should 
be specified, and an opinion should be 
provided as to whether it is at least as 
likely as not such is related to a 
disease or injury in service.  In this 
regard, the examiner is requested to 
comment on the veteran's medical records 
dated in 1965 and earlier indicating a 
long-standing ulcer condition at that 
time, going back as much as 11 years or 
more prior to 1965.  The examiner should 
also comment on the veteran's statements 
in the record indicating upset stomach in 
service. If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  As appropriate, the RO 
should consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) when adjudicating 
this claim.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


